Citation Nr: 1517150	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  05-33 979	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for osteophytosis of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active duty from July 1973 to March 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO granted service connection for osteophytosis of the lumbar spine and assigned an initial 40 percent rating.  

By a September 2007 decision, the Board denied the Veteran's claim for an initial rating in excess of 40 percent for osteophytosis of the lumbar spine.  The Veteran filed an appeal to the United States Court of Appeals for Veteran's Claims (Court).  In April 2009, the Veteran's representative and VA General Counsel filed a joint motion for remand.  The Court granted the joint motion later in April 2009 and remanded the case to the Board for further action.  The Board subsequently remanded the case, most recently in July 2014.  At that time, the Board instructed the agency of original jurisdiction (AOJ) to obtain VA examination, refer the claim regarding the back rating for extra-schedular evaluation, and then re-adjudicate the remanded claims.  The AOJ scheduled the Veteran for VA examinations, which were conducted in August 2014, and obtained an extra-schedular evaluation in October 2014.  The AOJ then issued the Veteran a supplemental statement of the case (SSOC) in January 2015, in which it again denied the Veteran's claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As the appeal of the Veteran's claim for a higher rating for his service-connected osteophytosis of the lumbar spine emanates from his disagreement with the initial rating assigned following the grant of service connection, the Board has characterized this claim as one for a higher initial rating in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board further notes that the Veteran has indicated on multiple occasions, including at his July 2007 hearing, that he is unable to work due to his service-connected lumbar spine disorder.  The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part of the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board will address that question as part of the claim on appeal.


FINDINGS OF FACT

1.  The Veteran's osteophytosis of the lumbar spine has been manifested by flexion of the lumbar spine no worse than 5 degrees without pain on motion, and to no worse than 15 degrees when pain is taken into consideration, demonstrable muscle spasm, and pain with acute severe flare-ups; his disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or by prescribed bed rest that amounts to 6 weeks in a 12-month period.  

2.  The case was referred to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321, and in October 2014, the Director of Compensation Service determined that an extra-schedular rating is not warranted for the Veteran's service-connected osteophytosis of the lumbar spine.

3.  The Veteran's service-connected disabilities do not combine to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for osteophytosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008. The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, through March 2004, August 2006, and November 2009 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the March 2004, August 2006, and November 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned March 2004, August 2006, and November 2009 notice letters.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the March 2004, August 2006, and November 2009 notice letters.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice concerning the matter of her entitlement to a higher rating or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claim for a higher initial rating falls squarely within this pattern.  Thus, no additional VCAA notice was required with respect to the claims on appeal.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Extensive records of the Veteran's post-service treatment from private and VA treatment providers are of record.  In addition, the Veteran was afforded VA examinations in September 2004, September 2006, January 2010, August 2010, March 2014, and August 2014; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  The Veteran and his spouse have also testified before the undersigned Veterans Law Judge.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that his service-connected osteophytosis of the lumbar spine is more disabling than reflected by initial 40 percent rating assigned.  He also contends that his service-connected disabilities render him unable to maintain gainful employment. 

Relevant medical evidence consists of VA examinations conducted in September 2004, September 2006, January 2010, August 2010, March 2014, and August 2014, as well as records of treatment the Veteran has received from both private and VA treatment providers.  Records from the Veteran's application for SSA benefits are also of record.  Report of VA examination conducted in September 2004 reflects that the Veteran reported progressively worsening pain in his low back that was only partially addressed by medication and other treatments.  He reported flare-ups of pain with activity such as bending, lifting, twisting, or walking further than two blocks.  The Veteran denied any total incapacitation over the previous 12 months.  Range-of-motion testing revealed flexion to 30 degrees, with pain beginning at 20 degrees.  The examiner noted exquisite tenderness to palpation, muscle spasm, and increased pain in the back on repetitive-motion testing.  The examiner noted that the Veteran had worked as a truck driver most recently but had not worked since he re-injured his back in a fall in January 2004.  The examiner noted the Veteran's prior work history as an electrician, oil-field worker, and auto mechanic.  

At the September 2006 VA examination, the Veteran reported that he had constant back pain that worsened in the afternoons and was also aggravated by walking, climbing stairs, or mowing the lawn.  The Veteran stated that flare-ups caused him to be unable to do anything for the remainder of the day but sit in his recliner.  He also complained of pain and numbness in his legs and stated that he fell frequently and used a cane for ambulation.  The examiner noted that the Veteran had last worked as a truck driver but had previously been employed as an auto mechanic and had attended "some college."  The examiner found the Veteran to need assistance with some activities of daily living.  Physical examination found him to have flexion to 15 degrees on repetitive motion, with pain beginning at 10 degrees, as well as paraspinal muscle spasm and tenderness to palpation.  The examiner diagnosed degenerative joint disease of the lumbar spine with bilateral lower extremity radiculopathy that caused a "severe impact" on the Veteran's functional ability.  His conclusion was that it is at least as likely as not that the Veteran's lumbar spine disability has rendered him unable to sustain gainful employment, even sedentary in nature, due to his chronic pain.

At the January 2010 VA examination, the Veteran reported that he continued to experience back pain but stated that he was unable to work due to non-service-connected diabetes mellitus.  At that examination, the Veteran reported that he could walk 200 yards or up one flight of stairs without difficulty and stated that he had no difficulty in performing activities of daily living.  Range-of-motion testing found the Veteran to have forward flexion to 70 degrees without pain.  No radiculopathy was noted on nerve conduction and EMG studies.  The examiner diagnosed the Veteran with myofascial low back pain, left SI joint dysfunction, and meralgia paresthetica.  The examiner found there to be "no objective evidence to support unemployability."  In an August 2010 addendum opinion, the examiner stated that the Veteran's diagnosis of osteophytosis was a natural consequence of aging, not due to any service injury, and would not cause him pain or functional deficits in any event.  The examiner also noted that testing revealed no radiculopathy and found that his back pain was due not to service-related injury but to SI joint dysfunction that was "easily treated." 

Report of the March 2014 VA examination reflects that the Veteran continued to complain of back pain that radiated into his lower extremities.  Range-of-motion testing showed flexion to 60 degrees, with pain beginning at 5 degrees.  Physical examination showed muscle spasm and tenderness to palpation of the paraspinal muscles.  The examiner diagnosed degenerative arthritis and osteophytosis of the lumbar spine but did not offer a clear opinion as to whether the Veteran's service-connected disabilities rendered him unemployable.  To rectify this omission, the Veteran was again provided VA examination in August 2014.  At that time, he was diagnosed with lumbosacral strain, degenerative arthritis and degenerative disc disease of the lumbar spine, sciatica, and lumbar spondylolysis.  He complained of constant low back pain that radiated down his legs and flared up with activity such as waking for any distance, mowing the lawn, or climbing stairs.  He stated that he could stand for 10 to 15 minutes or walk a couple hundred yards but that he was unable to work as a truck driver due to his back disorder.  Range-of-motion testing showed forward flexion to 45 degrees, with pain beginning at 30 degrees.  The examiner specifically found there to be "no evidence of ankylosis," pointing out that ankylosis is functionally different from the Veteran's limitation of motion due to pain.  Regarding employability, the examiner found that the Veteran was unable to work as a truck driver but would "be able to perform light office duty with a primarily sedentary job" that required no lifting, bending, or climbing stairs.

The Veteran's claim was subsequently referred to the Director of the Compensation & Pension (C&P) Service for extra-schedular evaluation.  In that report, dated in October 2014, the Director acknowledged the Veteran's daily back pain and stiffness that radiated to his lower extremities, with daily flare-ups caused by activity.  The Director also discussed the August 2014 VA examiner's opinion and similarly concluded that the Veteran's service-connected osteophytosis of the lumbar spine does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  The Director further found the Veteran not to be unemployable due solely to service-connected disability, pointing to the August 2014 VA examiner's finding that the Veteran would likely be able to engage in sedentary employment.

In addition, the Veteran has received ongoing treatment from both private and VA treatment providers for his complaints of pain in the lumbar spine, including physical therapy, epidural injections, and medication.  A letter from a private physician dated in March 2004 reflects the Veteran's complaints of pain in the back that rendered it difficult to perform activities of daily living.  The physician noted the Veteran's chronic pain caused him to be unable to sit for over one hour and made it difficult to don his socks and shoes.  An SSA evaluation conducted by a VA physician in March 2005 reflects that the Veteran was found to be unable to sit for at least 6 hours in an 8-hour workday, to lift 10 pounds or more through a workday, or to get through a workday without needing multiple unscheduled breaks to address his pain.  The physician noted that the Veteran has "severe physical limitations ... of a chronic nature."  Later VA treatment records from 2008 and 2009 reflect that the Veteran reported he had worked briefly delivering pizzas and driving a truck and had added a deck onto his house.  He also stated that he had become licensed as a gunsmith and was opening a gun shop.  In his July 2007 hearing before the undersigned Veterans Law Judge, the Veteran made similar complaints of experiencing severe pain in his low back.  He stated that he could walk only a short distance or sit for a short while before discomfort set in.  He also stated that his pain worsened throughout the day and that any physical activity also worsened his pain.  He reported that he used a cane for ambulation.  

A.  Claim for Increase

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

In its rating decisions, the AOJ evaluated the Veteran's osteophytosis of the lumbar spine in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  Under the General Rating Formula for Diseases and Injuries of the Spine, in pertinent part, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

For evaluation of intervertebral disc syndrome under Diagnostic Code 5243, with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Upon review of the evidence, the Board finds that an initial rating in excess of 40 percent for the Veteran's service-connected osteophytosis of the lumbar spine is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  In this connection, the Board notes that the Veteran's osteophytosis of the lumbar spine has been manifested by disability equating to no worse than a limitation on the range of motion consisting of flexion to no worse than 15 degrees, with flexion to no worse than 5 degrees even when pain on motion is taken into consideration as per DeLuca, supra.  Ratings of 50 percent and 100 percent ratings are not warranted because the Veteran does not experience ankylosis of his spine.  In reaching this conclusion, the Board notes in particular that each VA examiner has found the Veteran not to have ankylosis, and no private or VA treatment providers have made any such findings in his treatment records.  The Board further finds that the Veteran's argument that his limitation of motion is tantamount to ankylosis is without merit.  This is so because, even when pain is considered, the Veteran has, at the very least, 5 degrees of pain-free forward flexion of his lumbar spine.  As pointed out by the August 2014 VA examiner, a finding of ankylosis presupposes there to be no movement of the spine whatsoever.  Limitation of motion, even when severe, does not amount to ankylosis in the presence-as there is in this case-of any remaining motion in the spine.  Therefore, the Board finds that an initial rating in excess of 40 percent for service-connected osteophytosis of the lumbar spine is not warranted.  See 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2014).

In reaching this decision, the Board acknowledges that the VA examiners have observed the Veteran to have pain throughout the range of motion on repetition and to report flare-ups that caused increased pain and limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5237; DeLuca, 8 Vet. App. at 204-07.  As discussed above, however, the functional impact of the Veteran's low back disability has been considered by his VA examiners, and when reporting the loss experienced by the Veteran there has been no indication that his ability to function is restricted beyond the limits of motion specifically described in the September 2004, September 2006, January 2010, March 2014, and August 2014 VA examination reports.  The evidence reflects that the VA examiners considered the Veteran's pain on motion, including repetitive motion, when reporting on the range of motion of his lumbar spine.  As noted above, the August 2014 VA examiner specifically found no ankylosis, or disability tantamount to ankylosis, to be present.  As such, there is simply no indication that the Veteran's disability, even with consideration of flare-ups due to pain, would approximate a 50 percent rating for unfavorable ankylosis of thoracolumbar spine, or a 100 percent rating for unfavorable ankylosis of the entire spine, at any point during the appeal period.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; see also Johnston v. Brown, 10 Vet. App. 80 (1997) (when receiving the maximum rating for limitation of motion, further analysis under DeLuca is not required).  (Service connection is not in effect for disability of the entire spine.)  The Board acknowledges the Veteran's statements to the effect that his low back disorder causes him pain and functional impairment, especially when the disability flares up.  Here, however, the Board finds that the current 40 percent rating takes into consideration any interference with the Veteran's overall function of his lumbar spine due to his service-connected osteophytosis of the lumbar spine, including both pain on motion and flare-ups of the disability.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected osteophytosis of the lumbar spine.  In this case, while there is radiological evidence of degenerative changes of the lumbosacral spine, the Veteran is being rated for limitation of motion of the lumbosacral spine associated with such degenerative changes.  Furthermore, the maximum rating otherwise allowable for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  The Board also notes, as discussed above, that there is no evidence that the Veteran's osteophytosis of the lumbar spine has resulted in disability comparable to ankylosis at any time during the appeal period, rendering higher ratings under the current General Rating Formula for Diseases and Injuries of the Spine inappropriate.  The Board further acknowledges the Veteran's contentions of experiencing radiating pain and numbness into his lower extremities.  However, the Veteran is currently service connected for lumbar radiculopathy of the lower extremities bilaterally, which has not been made a subject of this appeal; no other neurological disorder has been diagnosed at any time during the appeal period.  Thus, the Board finds that no other separate rating for neurological disability is warranted.

The Board is cognizant, as discussed above, that the Veteran has complained of painful motion of his lumbar spine.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  Most recently, testing of the Veteran's lumbar spine in August 2014 revealed flexion of the lumbar spine to 45 degrees, with pain at 30 degrees.  At worst, the Veteran has been found to have forward flexion of the lumbar spine to 15 degrees, with pain beginning at 5 degrees.  In this case, the Board has taken into consideration the Veteran's complaints of pain but finds, in light of the fact that he is being rated for limitation of motion of the lumbar spine under Diagnostic Codes 5237, that any such pain and its effect on his range of motion is contemplated in the rating currently assigned.  Therefore, the Board does not find that a disability rating in excess of the 40 percent initially assigned for the Veteran's lumbar spine disability based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted under the rating criteria.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2014).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

VA regulations provide that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability. 38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2014) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran has been awarded service connection for osteophytosis of the lumbar spine, rated as 40 percent disabling; radiculopathy of the right lower extremity, rated as 20 percent disabling; and radiculopathy of the left lower extremity, rated as 20 percent disabling.  The Veteran's combined disability rating is 60 percent.  As will be explained below, the record raises the question of TDIU with respect to the rating issue on appeal before the Board.

With consideration of the provision of § 4.16(a) that disabilities of a common etiology or a single accident are considered as one disability, the Veteran meets the schedular criteria, given his combined 60 percent rating for osteophytosis of the lumbar spine and bilateral lower extremity radiculopathy, which are of common etiology.  The Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he was employed as a tractor-trailer operator until he left that job in 2004 due to back pain.  Prior to driving a truck, the Veteran worked as an electrician and auto mechanic.  He states that he had to retire from truck driving because he was unable to continue due to his increasing back pain.  The evidence also reflects that the Veteran completed high school and "some college" but did not obtain a college degree.

The United States Court of Appeals for Veterans Claims (Court) has stated that the fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities and the Veteran's employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Here, the evidence of record does not establish that the Veteran is unemployable due solely to his service-connected disabilities.  Regarding whether the Veteran is capable of performing the physical acts required by employment, the Board notes that there is evidence both for and against the claim.  Weighing in favor of the claim are the Veteran's assertions that he is unable to maintain employment because of his service-connected lumbar spine and bilateral lower extremity disabilities.  He has repeated these assertions on multiple occasions, including at his July 2007 hearing before the undersigned Veterans Law Judge and in multiple written submissions to VA.  Also supporting his claim are the findings of the September 2006 VA examiner, who found the Veteran to be unable to work due to pain caused by his service-connected back disorder, and the March 2005 SSA evaluation, which found the Veteran to have "severe physical limitations ... of a chronic nature."  

Weighing against the claim are the findings of the January 2010 and August 2014 VA examiners, who opined that the Veteran's service-connected disabilities do not preclude him from employment.  In that connection, the Board notes that both examiners thoroughly reviewed the Veteran's claims file, including his past medical and employment history and the statements offered by the Veteran.  The January 2010 examiner found that the Veteran's service-connected disabilities are not as severe as contemplated by the ratings assigned and that his back pain is "easily treated."  The Board notes in addition that at that time, the Veteran reported that he was unable to continue working as a truck driver not due to his back disorder but because of his non-service-connected diabetes mellitus.  Similarly, the August 2014 VA examiner acknowledged that the Veteran's back and lower extremity disabilities caused pain and would require some accommodation in the workplace but nevertheless concluded that the Veteran retained the ability to engage in sedentary employment, even considering the limitations posed by his service-connected disabilities.  In addition, the Board notes that the Veteran himself has reported to his VA physicians on multiple occasions in 2008 and 2009 that he had worked a number of jobs, up to 25 hours per week, and was also feeling fit enough to construct a deck in his backyard.  Further, the Veteran has reported that he continues to be able to work at least 8 hours per week at his self-owned gunsmithing business and that he stays busy with lobbying efforts at his state legislature.

Here, the Board concludes that the medical evidence does not establish that the Veteran's osteophytosis of the lumbar spine and bilateral lower extremity radiculopathy, without consideration of any other, non-service-connected disability, render the Veteran unemployable.  In that connection, the Board notes that in the August 2014 examination report, the VA examiner clearly stated that the Veteran was capable of performing sedentary work, even considering his service-connected disabilities.  The Board finds this evidence more probative than that of the September 2006 VA examiner, who found the Veteran to be unemployable but did not have available for consideration the fact that the Veteran had held multiple jobs, and engaged in substantial physical labor, since that time.

Further, although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected lumbar spine and bilateral lower extremity disabilities, the Board finds that the more probative evidence is against the claim.  The Board notes that, as a lay person, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether he can secure or follow a substantially gainful occupation as a result of his service-connected disabilities; his views thus lack probative value.  The Board specifically finds that the evaluation of the actual impact of his disorders on employability is a matter squarely within the realm of expert clinicians, and not lay expertise.  In any event, any probative value of the Veteran's own conclusions is outweighed by that of the opinion provided by the VA medical professional, who reviewed the claims folder and found that the Veteran's service-connected disabilities did not render him incapable of obtaining and retaining employment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence shows that Veteran's service-connected disabilities impair his earning capacity in civilian occupations.  However, the combined 60 percent disability rating compensates him for this impairment.  See 38 C.F.R. § 4.1.  The medical opinion evidence from the August 2014 VA examiner reflects that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation; the VA examiner stated clearly that the Veteran continued to be able to perform sedentary work, even considering the symptoms of his service-connected disabilities.  The Veteran has taken some college classes and indeed at one point during the appeal period was enrolled in additional college coursework; this strongly suggests that he has a background conducive to sedentary work.  In other words, the Veteran's experience and training have been such that he has the skills to perform other than physical or manual labor.  Further, the Board points out, as discussed above, that the Veteran has in fact been gainfully employed on multiple occasions through the course of the appeal period.  Because the evidence does not establish that the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation, such as a sedentary job, the Board concludes that a TDIU is not warranted.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

The Board acknowledges that the Veteran's lumbar spine and lower extremity disabilities cause him increased pain, particularly when he attempts to walk for any distance or sit for long periods of time.  However, the Board concludes that it has not been shown that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities.  38 C.F.R. § 4.16(a), (b).  At most it is evident that the Veteran's service-connected disabilities render him unemployable for manual labor, but not for sedentary work.  The Board is mindful that the Veteran has been unemployed on several occasions during the appeal period, beginning with his leaving employment as a truck driver in 2004.  However, the fact that the Veteran is unemployed or has difficulty obtaining employment does not suffice.  The Board further acknowledges that the RO has obtained records associated with the Veteran's award of SSA benefits in support of the Veteran's contention that he is entitled to a TDIU rating.  However, the Board points out that the laws and regulations governing award of SSA benefits are not the same as those governing award of VA benefits.  The Board thus concludes that the evidence of record weighs against a finding that the Veteran's service-connected disabilities-without regard to his non-service-connected disabilities-have made him unemployable.  38 C.F.R. §§ 3.341(a), 4.16(a).

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  In light of the foregoing, the Board finds that award of TDIU is not warranted.

C.  Extra-Schedular Evaluation

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The regulation in question allows that, to accord justice in the exceptional case where the schedular evaluation is found to be inadequate, the Under Secretary for Benefits or the Director of the C&P Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.  If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).  As noted previously, the file was forwarded to the Director of the C&P Service for such evaluation; that is, the case was referred to the Director for consideration of entitlement to an extra-schedular rating for the Veteran's service-connected lumbar spine disability.  As set forth above, this action presupposes that the first two Thun elements were met.  Here, the Director determined that the Veteran was not entitled to an evaluation in excess of 40 percent for osteophytosis of the lumbar spine on an extra-schedular basis under 38 C.F.R. § 3.321(b).  

The Board agrees with the Director's decision.  As previously noted in earlier remands, the Board had found that there was conflicting evidence as to whether there was a showing that the Veteran experienced symptoms not contemplated by the rating criteria.  Nevertheless, evidence has since been obtained, and as explained by the analysis above, that the Veteran's low back symptoms in fact are contemplated by the criteria, including the degree of pain he experiences.  Consequently, for the reasons already enumerated in the explanation above on the claim for increase, a higher rating is not warranted, even on an extra-schedular basis.


ORDER

Entitlement to initial rating in excess of 40 percent for osteophytosis of the lumbar spine is denied.

Entitlement to a total disability rating based on unemployability due to service-connected disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


